By the Court,
Coleman, J.:
Pursuant to the act approved March 4, 1921 (Stats. 1920-21, p. 80) providing for the issuance of bonds by Mineral County in the amount of $150,000 for the purchase of a power and telephone line, and for the extension and equipment thereof, the board of county commissioners of that county, at a regular meeting, duly authorized the issuance and sale of bonds for the purpose designated in the act mentioned. This is an original proceeding in prohibition to restrain said board from consummating the purchase and extension of said lines upon the ground that the board is without jurisdiction to authorize the issuance and sale of said bonds, for the reason that the said act is unconstitutional, null, and void. It is contended that the act is violative of article 4, section 20, of our constitution, which provides that the legislature shall not pass local or special laws regulating county business, and of sections 21 and 25 of the same article, requiring that the system of county and township government shall be uniform, and that in all cases when a general law can be made applicable all laws shall be general and of uniform operation throughout the state.
It is not urged that the purpose sought to be accomplished by the act is "not a public one. We think there *134is no merit in either of the views urged upon us. In fact, it is well settled in this state to the contrary. In State v. Lytton, 31 Nev. 67, 99 Pac. 855, substantially the same questions were disposed of, the court there holding that an act of a similar character was not violative of either of the sections mentioned. The only difference between that case and the one-at bar is that the act there in question authorized the sale of bonds for the building of a new courthouse and jail, while in this case the act authorizes the sale of bonds for the raising of money for the acquiring, extending, and equipping of power and telephone lines. In both cases the act authorizes the sale of bonds for a public purpose.
The legislature has, during the last few years, authorized several counties to sell bonds for the improvement of highways and other public purposes. If the act in question is void, no good reason can be urged why other acts authorizing the sale by a county of bonds for a public purpose should not be void. This court, in the case mentioned, and previous ones, has settled the questions before us, and the welfare of the state demands that they be deemed settled for all time, whether settled right or wrong.
For the reasons given, we are of the opinion that there is no merit in either of the points urged upon us, and it is ordered that this proceeding be, and the same is hereby, dismissed.